DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

	Claims 1, 9, and 17 are amended; claims 2-8, 10-16, and 18-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fricke does not teach the database client interfaces with a client and plurality of nodes (pgs. 9-10 of the Response), the examiner respectfully disagrees. Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) 
Applicant argues that Fricke does not teach “mapping, at the database client, each record identifier to the partition and corresponding one of the plurality of database nodes in which the corresponding data element is stored” due to the client sending data requests directly to nodes and partitions rather than a database client (pg. 10 of the Response), the examiner respectfully disagrees. Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Fricke, [0008], discloses accessing partitioning and mapping information in order to identify the partition and node a data request should be directed to. Examiner interprets that the system would have had to map records to the partition a data element is stored in order to have partitioning and mapping information. Therefore, Fricke does teach “mapping, at 
Applicant argues that Fricke does not teach “sorting, at the database client, the plurality of record identifiers, wherein the sorting includes sorting by database node and for each of the database node, sorting by partition in which each corresponding data element is stored” (pg. 10 of the Response), the examiner respectfully disagrees. Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040]-[0041], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) using hash partitioning to distribute data among the nodes and partitions by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Examiner interprets distributing data using hash partitioning to nodes and partitions to be sorting data records, along with their identifiers, by database node and partition. Examiner notes that the applicant amendment claims sorting by node and partition generally and does not define or claim how things are specifically sorted by node and partition. Under broadest reasonable interpretation sorting is an operation that segregates items into groups according to a specified criterion, the examiner interprets distributing data using hash partitioning to nodes and partitions to be sorting data records, along with their identifiers, by database node and partition. Therefore, Fricke does teach “sorting, at the database client, the plurality of record identifiers, wherein the sorting includes sorting by database node and for each of the database node, sorting by partition in which each corresponding data element is stored”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al. (U.S. Pub. No. 2014/0351291, previously cited), hereinafter Fricke, in view of Shivarudraiah et al. (U.S. Pub. No. 2016/0092544, previously cited), hereinafter Shivarudraiah.

Regarding independent claim 1, Fricke teaches a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (Fricke, [0009], discloses computer systems that include one or more processors and memories, which can include a computer-readable storage medium, that store programs that cause one or more processors to perform one or more of the operations.) 
receiving, at a database client, a request to access a plurality of data elements, the request received from an application at a client, (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) communicating with a master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes).) the data elements identified by record identifiers, (Fricke, [0043]-[0044], discloses the use of partitioning based on a primary key value for data records. Examiner interprets primary key values to be record identifiers.) each data element stored in one of a plurality of partitions of a database table, each of the plurality of partitions stored on one of a plurality of database nodes, (Fricke, Fig. 2 and [0031], discloses database tables being partitioned and distributed across a multi-node data partitioning landscape.) wherein the database client includes a first interface to the application at the client and one or more second interfaces to the plurality of second nodes; (Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) communicating with a master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes on hosts (i.e. nodes). Examiner interprets the ability to communicate between client to server and server to host nodes as database client interfaces for communicating.)
mapping, at the database client, each record identifier to the partition and corresponding one of the plurality of database nodes in which the corresponding data element is stored; (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Fricke, [0008], discloses accessing partitioning and mapping information in order to identify the partition and node a data request should be directed to. Examiner interprets that the system would have had to map records to the partition a data element is stored in order to have partitioning and mapping information.)
sorting, at the database client, the plurality of record identifiers, wherein the sorting includes sorting by database node and for each of the database node, sorting by partition in which each corresponding data element is stored; (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040]-[0041], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) using hash partitioning to distribute data among the nodes and partitions by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Examiner interprets distributing data using hash partitioning to nodes and partitions to be sorting data records, along with their identifiers, by database node and partition.)
in response to the request, routing, at the database client, the at least one statement generated for each database node and partition. (Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request.)
However, Fricke does not explicitly teach in response to the sorting, for each database node and partition, generating, at the database client, at least one statement addressed to the corresponding database node and partition, each of the at least one statement comprising at least one request to access a data element stored in the corresponding partition; and
On the other hand, Shivarudraiah teaches in response to the sorting, for each database node and partition, generating, at the database client, at least one statement addressed to the corresponding database node and partition, each of the at least one statement comprising at least one request to access a data element stored in the corresponding partition; (Shivarudraiah, [0043], discloses data would be organized and stored by splitting/partitioning tables. Examiner interprets organizing data as sorting. In combination, Shivarudraiah, Fig. 8 and [0105]-[0109], discloses splitting a query based on the partitioning of database tables into query splits and outputting the query splits to a plurality of associated mappers for execution of each of the query tasks against the associated table partition.) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database node table partitioning system of Fricke to incorporate the teachings of partition based data querying of Shivarudraiah because both address the same field of distributed database systems and by incorporating Shivarudraiah into Fricke provides the partitioned and distributed database system with querying data based on database node and partition.
One of ordinary skill in the art would be motivated to do so as to 
provide queries that are executed atomically to avoid violating read-consistent rule relative to database retrieval protocol rules while lowering latency by minimizing overheads in job submission and scheduling, as taught by Shivarudraiah [0008].
 
Regarding claim 2, Fricke, in view of Shivarudraiah, teaches the system of claim 1, the instructions which, when executed by the at least one data processor, further comprise determining, for each database node and partition, whether a length of a single statement including all of the record identifiers for the respective partition exceeds a maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size.)
Claim 10 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
  
Regarding claim 3, Fricke, in view of Shivarudraiah, teaches the system of claim 2, the instructions which, when executed by the at least one data processor, further comprise generating, for each database node and partition, a single statement in response to determining that the length of the single statement is less than or equal to the maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size. Examiner further interprets that table splits used for querying partitions is only generated if the maximum split size for query splits is larger than the partition size, so the query is not split if the maximum split size for query splits is smaller than or equal to the partition size.)
Claims 11 and 18 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
  
Regarding claim 4, Fricke, in view of Shivarudraiah, teaches the system of claim 2, the instructions which, when executed by the at least one data processor, further comprise generating, for each database node and partition, a plurality of statements in response to determining that the length of the single statement exceeds the maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size. Examiner further interprets that table splits used for querying partitions is only generated if the maximum split size for query splits is larger than the partition size, so the query is not split if the maximum split size for query splits is smaller than or equal to the partition size.)
Claim 12 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding claim 5, Fricke, in view of Shivarudraiah, teaches the system of claim 4, the instructions which, when executed by the at least one data processor, further comprise generating, for each database node and partition, a plurality statements of fixed length less than or equal to a maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size. Examiner further interprets that table splits used for querying partitions is only generated if the maximum split size for query splits is larger than the partition size, so the query is not split if the maximum split size for query splits is smaller than or equal to the partition size.)
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
  
Regarding claim 6, Fricke, in view of Shivarudraiah, teaches the system of claim 4, the instructions which, when executed by the at least one data processor, further comprise generating, for each database node and partition, a plurality of statements, wherein all but one of the statements are of equal length corresponding to a maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size. Examiner further interprets that table splits used for querying partitions is only generated if the maximum split size for query splits is larger than the partition size, so the query is not split if the maximum split size for query splits is smaller than or equal to the partition size.)
Claim 14 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
  
Regarding claim 7, Fricke, in view of Shivarudraiah, teaches the system of claim 1, the instructions which, when executed by the at least one data processor, further comprise mapping each record identifier to the partition in which the corresponding data element is stored using a hash table. (Fricke, [0008], discloses accessing partitioning and mapping information in order to identify the partition and node a data request should be directed to. Examiner interprets that the system would have had to map records to the partition a data element is stored in order to have partitioning and mapping information. Fricke, [0040]-[0042], discloses utilizing a hash function for hash partitioning to distribute data among the nodes and partitions to determine a hash value that dictates which node and partition receives new data and where to find data in response to a query or request while maintaining an index. Examiner interprets distributing data using hash values while maintaining an index as storing data using a hash table/index.)
Claim 15 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 8, Fricke, in view of Shivarudraiah, teaches the system of claim 1, the instructions which, when executed by the at least one data processor, further comprise mapping each record identifier to the partition in which the corresponding data element is stored using minimum and maximum record identifier values for at least one partition. (Shivarudraiah, [0102], discloses the database table accessor can analyze the partition information with respect to the query to derive a valid list of partitions based on obtained partition number ranges. Examiner interprets valid list of partitions based on partition number ranges as a valid partition for storing data is identified by a partition number range which would comprise a minimum and a maximum range value.)
Claim 16 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding independent claim 9, Fricke teaches a computer-implemented method, comprising: receiving, at a database client, a request to access a plurality of data elements, the request received from an application at a client, (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) communicating with a master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes).) the data elements identified by record identifiers, (Fricke, [0043]-[0044], discloses the use of partitioning based on a primary key value for data records. Examiner interprets primary key values to be record identifiers.) each data element stored in one of a plurality of partitions of a database table, each of the plurality of partitions stored on one of a plurality of database nodes, (Fricke, Fig. 2 and [0031], discloses database tables being partitioned and distributed across a multi-node data partitioning landscape.) wherein the database client includes a first interface to the application at the client and one or more second interfaces to the plurality of second nodes; (Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) communicating with a master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes on hosts (i.e. nodes). Examiner interprets the ability to communicate between client to server and server to host nodes as database client interfaces for communicating.)
mapping, at the database client, each record identifier to the partition and corresponding one of the plurality of database nodes in which the corresponding data element is stored; (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Fricke, [0008], discloses accessing partitioning and mapping information in order to identify the partition and node a data request should be directed to. Examiner interprets that the system would have had to map records to the partition a data element is stored in order to have partitioning and mapping information.)
sorting, at the database client, the plurality of record identifiers, wherein the sorting includes sorting by database node and for each of the database node, sorting by partition in which each corresponding data element is stored; (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040]-[0041], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) using hash partitioning to distribute data among the nodes and partitions by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Examiner interprets distributing data using hash partitioning to nodes and partitions to be sorting data records, along with their identifiers, by database node and partition.)
in response to the request, routing, at the database client, the at least one statement generated for each database node and partition. (Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request.)
However, Fricke does not explicitly teach in response to the sorting, for each database node and partition, generating, at the database client, at least one statement addressed to the corresponding database node and partition, each of the at least one statement comprising at least one request to access a data element stored in the corresponding partition; and
On the other hand, Shivarudraiah teaches in response to the sorting, for each database node and partition, generating, at the database client, at least one statement addressed to the corresponding database node and partition, each of the at least one statement comprising at least one request to access a data element stored in the corresponding partition; (Shivarudraiah, [0043], discloses data would be organized and stored by splitting/partitioning tables. Examiner interprets organizing data as sorting. In combination, Shivarudraiah, Fig. 8 and [0105]-[0109], discloses splitting a query based on the partitioning of database tables into query splits and outputting the query splits to a plurality of associated mappers for execution of each of the query tasks against the associated table partition.) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database node table partitioning system of Fricke to incorporate the teachings of partition based data querying of Shivarudraiah because both address the same field of distributed database systems and by incorporating Shivarudraiah into Fricke provides the partitioned and distributed database system with querying data based on database node and partition.
One of ordinary skill in the art would be motivated to do so as to 
provide queries that are executed atomically to avoid violating read-consistent rule relative to database retrieval protocol rules while lowering latency by minimizing overheads in job submission and scheduling, as taught by Shivarudraiah [0008].
 
Regarding independent claim 17, Fricke teaches a non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: (Fricke, [0009], discloses computer systems that include one or more processors and memories, which can include a computer-readable storage medium, that store programs that cause one or more processors to perform one or more of the operations.) 
receiving, at a database client, a request to access a plurality of data elements, the request received from an application at a client, (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) communicating with a master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes).) the data elements identified by record identifiers, (Fricke, [0043]-[0044], discloses the use of partitioning based on a primary key value for data records. Examiner interprets primary key values to be record identifiers.) each data element stored in one of a plurality of partitions of a database table, each of the plurality of partitions stored on one of a plurality of database nodes, (Fricke, Fig. 2 and [0031], discloses database tables being partitioned and distributed across a multi-node data partitioning landscape.) wherein the database client includes a first interface to the application at the client and one or more second interfaces to the plurality of second nodes; (Fricke, Fig. 7 and [0040], discloses clients (i.e. application at the client) communicating with a master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes on hosts (i.e. nodes). Examiner interprets the ability to communicate between client to server and server to host nodes as database client interfaces for communicating.)
mapping, at the database client, each record identifier to the partition and corresponding one of the plurality of database nodes in which the corresponding data element is stored; (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Fricke, [0008], discloses accessing partitioning and mapping information in order to identify the partition and node a data request should be directed to. Examiner interprets that the system would have had to map records to the partition a data element is stored in order to have partitioning and mapping information.)
sorting, at the database client, the plurality of record identifiers, wherein the sorting includes sorting by database node and for each of the database node, sorting by partition in which each corresponding data element is stored; (Fricke, Fig. 5 and [0035], discloses a database manager or a database management agent that can access a database. Examiner interprets a database manager or a database management agent that accesses and manages a database to be a database client. In combination, Fricke, [0040]-[0041], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) using hash partitioning to distribute data among the nodes and partitions by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request. Examiner interprets distributing data using hash partitioning to nodes and partitions to be sorting data records, along with their identifiers, by database node and partition.)
in response to the request, routing, at the database client, the at least one statement generated for each database node and partition. (Fricke, [0040], discloses the master server (i.e. database manager/database client) that can direct data requests and queries as well as new data to be stored to an appropriate data partition on the two or more server processes (i.e. nodes) by performing a calculation of the hash function to determine a hash value that dictates which server processes receives new data and where to find new data in response to a query or request.)
However, Fricke does not explicitly teach in response to the sorting, for each database node and partition, generating, at the database client, at least one statement addressed to the corresponding database node and partition, each of the at least one statement comprising at least one request to access a data element stored in the corresponding partition; and
On the other hand, Shivarudraiah teaches in response to the sorting, for each database node and partition, generating, at the database client, at least one statement addressed to the corresponding database node and partition, each of the at least one statement comprising at least one request to access a data element stored in the corresponding partition; (Shivarudraiah, [0043], discloses data would be organized and stored by splitting/partitioning tables. Examiner interprets organizing data as sorting. In combination, Shivarudraiah, Fig. 8 and [0105]-[0109], discloses splitting a query based on the partitioning of database tables into query splits and outputting the query splits to a plurality of associated mappers for execution of each of the query tasks against the associated table partition.) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database node table partitioning system of Fricke to incorporate the teachings of partition based data querying of Shivarudraiah because both address the same field of distributed database systems and by incorporating Shivarudraiah into Fricke provides the partitioned and distributed database system with querying data based on database node and partition.
One of ordinary skill in the art would be motivated to do so as to 
provide queries that are executed atomically to avoid violating read-consistent rule relative to database retrieval protocol rules while lowering latency by minimizing overheads in job submission and scheduling, as taught by Shivarudraiah [0008].
 
Regarding claim 19, Fricke, in view of Shivarudraiah, teaches the medium of claim 17, the instructions which, when executed by the at least one data processor, further comprise generating, for each database node and partition, a plurality statements of fixed length less than or equal to a maximum block size, in response to determining that a length of a single statement including all of the record identifiers for the respective partition exceeds the maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size. Examiner further interprets that table splits used for querying partitions is only generated if the maximum split size for query splits is larger than the partition size, so the query is not split if the maximum split size for query splits is smaller than or equal to the partition size.)
 
Regarding claim 20, Fricke, in view of Shivarudraiah, teaches the medium of claim 17, the instructions which, when executed by the at least one data processor, further comprise generating, for each database node and partition, a plurality of statements, wherein all but one of the statements are of equal length corresponding to a maximum block size, in response to determining that a length of a single statement including all of the record identifiers for the respective partition exceeds the maximum block size. (Shivarudraiah, [0110]-[0111], discloses the generating of one or more table splits for each of the one or more partitions of the table includes determining if the partition size is less than the maximum split size of each of the plurality of query splits in accordance with the comparing the split size data with the partition size data, and generating the one or more table splits for each of the one or more partitions of the table in accordance with determining the partition size is less than the maximum split size. Examiner interprets maximum split size of query splits as length of a single statement and partition size as the maximum block size of the partition; therefore determining if the partition size is less than the maximum split size of each of the plurality of query splits is interpreted as determining whether a length of a single statement for the respective partition exceeds a maximum block size. Examiner further interprets that table splits used for querying partitions is only generated if the maximum split size for query splits is larger than the partition size, so the query is not split if the maximum split size for query splits is smaller than or equal to the partition size.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165